Citation Nr: 0523594	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  98-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for lumbosacral strain.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 and subsequent rating decisions of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was previously before the Board, but was remanded 
on two occasions in order to provide the veteran the 
opportunity of having a Travel Board hearing.  The veteran 
testified at a May 2005 Travel Board hearing over which the 
subscribed Veterans Law Judge presided.  A transcript of 
those proceedings has been made a permanent part of the 
veteran's record.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

The veteran contends that developed PTSD as a result of 
traumatic events that occurred on the USS Forrestal.  He has 
reported that on one occasion, he was carrying a container of 
jet fuel while climbing a ladder that extended approximately 
3 or 4 decks.  He testified that he fell from the ladder the 
length of three decks and landed on a metal safety netting.  
He alleged that as a result of this incident, he sustained a 
back injury in the fall and developed a permanent psychiatric 
condition.  


Also, he testified that as he fell, he spilled fuel on 
himself that caused him to develop a skin condition.  The 
veteran has submitted other statements that enumerate 
stressful incidents in service.  The Board observes that 
additional evidence is necessary to verify the veteran's non-
combat stressors.  

Finally, the veteran contends that he currently has a hearing 
loss related to acoustic trauma in the Navy.  The veteran 
testified that his primary military occupational specialty 
was a machine mechanic.  He reported that he ran all the 
equipment for the ship, including all engines, machinery for 
making water to electrical generators.  In addition, he 
reported that he stood watch above the island of the aircraft 
carrier.  He stated that it is his belief that his exposure 
to loud noises on the flight deck, the island and the engine 
rooms caused him to develop his current hearing loss.  

In view of the foregoing, the case is returned to the RO for 
the following actions:  

1.  Attempt to obtain additional 
information from the veteran and then 
obtain verification of the stressors 
identified by the veteran.  He has 
provided descriptions in his October 1997 
PTSD statement, in the December 1998 RO 
hearing transcript, and the transcript of 
the May 2005 Travel Board hearing.  

a.  Advise the veteran of the level of 
specificity required in order to obtain 
independent verification of his non-
combat stressors.  That means that the 
veteran should provide information 
regarding when the events happened 
(dates), if there any witnesses (names) 
and if the events were recorded (did he 
report these events to medical personnel 
or work supervisor).  



b.  Contact the National Personnel 
Records Center to request reports from 
USS Forrestal, including deck logs, any 
incident or injury reports or messages 
that may have been reported to the watch 
officer for the time periods identified 
by the veteran.  

c.  Invite the veteran to submit 
statements from people having personal 
knowledge of the event(s).  This would be 
helpful to his claim.

d.  Ask the veteran to submit any 
evidence in his possession that has not 
been previously submitted.  Caution the 
veteran not to submit duplicate 
information. 

2.  Thereafter, if service or personnel 
records reveal evidence of the alleged 
fall, the veteran should be afforded a VA 
spine examination in order to determine 
the current nature and etiology of any 
existing spine condition.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  Based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a low 
back disability associated with injury, 
disease or event noted in his military 
service.  

In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 


probability less than 50 percent) that 
the veteran's current low back disability 
is causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.  

3.  Afford the veteran a dermatology 
examination in order to determine whether 
the veteran currently has a skin 
condition related to his injury, disease 
or event noted during his military 
service.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has a skin condition 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current skin condition is causally 
related to the veteran's military 
service.  The clinical basis for the 
opinion should be set forth in detail.   

Readjudicate the claims for service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals







 
 
 
 

